Order entered June 28, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00617-CV

 MARK SMITH, MARK & TAMMY SMITH, LLC, TEE DANIEL, AND DARIN KIDD,
                           Appellants

                                                V.

                        NERIUM INTERNATIONAL, LLC, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-03726

                                            ORDER
       By postcard dated June 6, 2018, we informed court reporter Vielica Dobbins that the

record in this appeal was overdue. We directed her to file the record within ten days and stated

that further extension requests had to be in writing and include an explanation for the delay. To

date, Ms. Dobbins has not filed the record or otherwise communicated with the Court.

Accordingly, we ORDER Ms. Dobbins to file the reporter’s record no later than July 9, 2018.

Because this is an accelerated appeal and the record was first due June 2, 2018, extension

requests will be disfavored.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE